Decision on appeal from order entered in Family Court December 12, 1969, held in abeyance in accord with memorandum. The order which is the subject of this appeal awards a counsel fee in this filiation proceeding to petitioner’s attorney. The fee represents a $2,000 balance on the $4,000 fee which petitioner contracted for with the attorney. There are in addition two other applications pending in this matter, namely, an order finding paternity, from which an appeal has been taken but not as yet perfected, and an order directing a hearing on the amount of support, which hearing has not yet been held. Pending the hearing the parties have stipulated for temporary support in the sum of $20 per week. To avoid the possibility of irreconcilable determinations, we find it desirable to defer decision on this appeal until the other phases are before us. If an appeal from the order awarding support is perfected, that appeal should be consolidated with this appeal. It no appeal is taken, either party may move to restore this appeal to the calendar for reference to the same bench. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.